UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) October 27, 2014 INSYS THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-35902 51-0327886 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1333 South Spectrum Blvd, Suite 100 , Chandler, Arizona (Address of Principal Executive Offices) (Zip Code) (602) 910-2617 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐
